DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 36 directed to a method of making a green body and claim 37 directed to a method of making a 3D printing device, both non-elected without traverse.  Accordingly, claims 36-37 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip P. McCann on 2/18/2021.
	21.    (Currently Amended) A 3D printing system comprising a filament, wherein the filament comprises
(a) a metal and/or ceramic powder;
(b) a thermoplastic binder comprising a thermoplastic polymer and at least one plasticizer; and
(c) from 0 to 10 wt % of additives based on the total weight of the filament, 
wherein the at least one plasticizer is a mixture of esters, and wherein the mixture of esters comprises an ester which is solid at 20°C and an ester that is liquid at 20°C, and
wherein the filament has a Shore A hardness of at least 85 at 20°C.


22.    (Currently Amended) The 3D printing system according to claim 21, wherein the metal and/or ceramic powder is sinterable.

23.    (Currently Amended) The 3D printing system according to claim 21, wherein the thermoplastic polymer is selected from the group consisting of a polyurethane, a polyamide, a polyvinylpyrrolidon, a polyacrylate, a polyolefin, and mixtures thereof.

24.    (Currently Amended) The 3D printing system according to claim 23, wherein the thermoplastic polymer is a polyamide, wherein the polyamide is selected from the group consisting of a copolyamide, Polyamide 11, Polyamide 12, a polyether-blockamide, and mixtures thereof.

25.    (Currently Amended) The 3D printing system according to claim 21, wherein the plasticizer is removable at least in part from the filament by extraction at a temperature of at least 20°C using an organic solvent.

26.    (Currently Amended) The 3D printing system according to claim 21, wherein the at least one plasticizer is a substituted carboxylic acid ester, a carboxylic acid ester, a , or mixtures thereof.

27.    (Currently Amended) The 3D printing system according to claim 21, wherein said at least one plasticizer is a mixture of hydroxybenzoic acid esters.

3D printing system according to claim 27, wherein the hydroxybenzoic acid esters are esters of hydroxybenzoic acid and a branched or linear alcohol, wherein the alcohol is selected from the group consisting of a branched C8-C22 alcohol, a , and mixtures thereof. 

29.    (Currently Amended) The 3D printing system according to claim 27, wherein the hydroxybenzoic acid esters are a p-hydroxybenzoic acid esters.

31.    (Currently Amended) The 3D printing system according to claim 21, wherein the thermoplastic binder comprises between 40 wt % and 70 wt % of the at least one plasticizer based on the total weight of the binder.

32.    (Currently Amended) The 3D printing system according to claim 21, wherein the thermoplastic binder has a melting temperature of between 100°C and 190°C.

33.    (Currently Amended) The 3D printing system according to claim 21, wherein the filament is elastic, has a diameter of between 0.5 mm and 5 mm, and has a length of at least 10 cm.

34.    (Currently Amended) The 3D printing device according to claim 21, wherein the filament comprises 
(a) from 80 to 95 wt % of the metal and/or ceramic powder based on the total weight of the filament o
of the thermoplastic polymer based on the total weight of the filament of the at least one plasticizer based on the total weight of the filament 
(c) from 0 to 1 wt % of additives based on the total weight of the filament, 

35.    (Currently Amended) The 3D printing system according to claim 21, wherein the Shore A hardness is measured in accordance to DIN ISO 7619-1 standard using a HPEII hardness tester.

36.     (Canceled)
37.     (Canceled)
 Allowable Subject Matter
Claims 21-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to teach or adequately suggest the 3D printing system as claimed. 
In particular, the closest prior art, Danforth et al. (US, 5,738,817), as cited in the IDS dated 7/08/2020, and as discussed in the Notice of Allowance dated 6/24/2020 for the parent application 15/322,865, teaches a fused deposition modeling (FDM) system (col. 1 ln. 34-40, col. 4 ln. 62-64, Fig. 1) which reads on a 3D printing system, comprising a filament (col. 3 ln. 13-21), wherein the filament comprises a metal and/or ceramic powder (col. 2 ln. 55-67), a thermoplastic binder comprising a polymer (i.e., thermoplastic polymer) and a plasticizer (col. 3 ln 1-12), and wherein the thermoplastic binder may preferably include a plurality of organic components (i.e., additives), including between prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, in the case where Danforth does not include a plurality of organic components (i.e., additives), as these additives are merely preferred (col. 2 ln. 55 – col. 3 ln. 14), the instantly claimed range of from 0 to 10 wt % additives is met.
However, Danforth et al. fails to teach or fairly suggest wherein the at least one plasticizer is a mixture of esters, wherein the mixture of esters comprises an ester which is solid at 20°C and an ester that is liquid at 20°C, and wherein the filament has a Shore A hardness of at least 85 at 20°C, which renders claim 21 distinct over the teachings of the prior art. Claims 22-29 and 31-35 further limit the subject matter of claim 21 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734